19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 1 of 10
19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 2 of 10
19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 3 of 10
19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 4 of 10
19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 5 of 10
19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 6 of 10
19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 7 of 10
19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 8 of 10
19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 9 of 10
19-32347-jda   Doc 1   Filed 09/30/19   Entered 09/30/19 15:00:35   Page 10 of 10
